 In the Matter of TFIERMOIDCOMPANY,EMPLOYER AND PETITIONERandUNITED Rum ER WORKERS OF AMERICA, LOCALUNIONNo. 83,CIOandINTERNATIONAL CHEMICAL WORKERS UNION,A. F.ofL.In the Matter of TIIERMOID COMPANY, EMPLOYERandINTERNATIONALCHEMICAL WORKERS UN10N, A. F. OF L., PETITIONERIn the Matter of TIIERMOID COMPANY, EMPLOYERandUNITED RUBBER,CORK,LINOLEUM AND PLASTIC WORKERS OF AMERICA, CIO,PETITIONERCases Nos. 4-RE-!/, 4-R-2101, and !-R-26i . , respectively.--DecidedJuly 16, 1947Messrs. Geoffrey J. Cuetni f fandJames G. Flanigan,of Philadelphia,Pa., for the Employer.Messrs.-Samuel L. RothbardandO. H. Bosley,of Newark; N. J., andMessrs. Lyman CovertandJolun A. Jones,of Trenton, N. J., for theCIO.Messrs. Jacob FriedlandandIrving Barist,of Jersey City, N. J., andMessrs. A. Vincent Busbey, John McEntee,andJames Gallagher,of Newark, N. J., for the A. F. of L.Miss Frances Steyer,of counsel to the Board.DECISIONoANDDIRECTION OF ELECTIONUpon separate petitions i duly filed, hearing in these consolidatedcases was held at Trenton, New Jersey, on June 4, 1947, before John H.Garver, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'United Rubber, Cork,Linoleum andPlasticWoikersof America,CIO, was formerlyknown asUnited Rubber workers of America, CTO74NLRB',No97524 THEIMOID COMPANY525Upon the entire record in the case, the National LaborRelationsBoard makes the following .FINDINGS OF FACTI.TI3E BUSINESS OF TILE EMPLOYERThermoid Company, a, Delaware corporation, is engaged in theiuaunfactnre,sale, and distribution of mechanical rubber goods andautomotive parts at its plant at Trenton, New Jersey.During 1946 the Employer purchased raw materials valued at morethan $500,000, of which 50 percent was shipped from points outsideNew Jersey.During the sine year the Employer's finished productswere valued at more than $1,000,000, of which approximately 75 per-cent was shipped to points outside New Jersey.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Chemical Workers Union, herein called the A. F. of L.,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.United Rubber, Cork, Linoleum and Plastic Workers of America,Heretofore known as United Rubber Workers of America, herein calledthe CIO, is a labor organization affiliated with the Congress of Indus-trial Organizations, claiming to represent employees of the Employer.III.TAE QUESTLON CONCERNINGREPRESENTATIONThe Employer refuses to recognize either the CIO or the A. F. of L.as the exclusive bargaining representative of employees of the Em-ployer unless certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that production, maintenance, and service employ-ees, Including garage employees, cafeteria employees, shipping andreceiving clerks, and unskilled laboratory employees, but excludingtinnekeepers, tune-study employees, office employees (main and plant),all salaried employees not engaged in maintenance and productionwork, superintendents, assistant superintendents, foremen, assistant 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen, and all other supervisory employees, constitute an appropri-ate bargaining unit.The Employer would include, and the CIO andA. F. of L. exclude, three classifications of employees: inspectors,maintenance store clerks, and tool crib attendants.Inspectors:There are about 90 inspectors in the plant, whose workconsists of examining finished products on a conveyor belt and deter-mining whether each article is satisfactory or defective and, if defec-tive, whether suitable for sale as a "second" or so defective as to bedestroyed.The earnings of other employees are not affected by thisinspection, for defects which appear are traceable to groups of em-ployees who have worked on the product, rather than to any individualemployee.Improper inspection is traced to the individual inspector,however, as the "seconds" are spot-checked by assistant foremen.With the exception of some 20-25 inspectors in the fan belt depart-ment who work in a separate room from other employees, inspectorswork in the same floor area as maintenance and production employees.Inspectors punch time clocks, are hourly paid, and work the samehours, and have the same pay rate and vacation privileges as the otheremployees.Maintenance store clerks:There are four maintenance store clerkswho work in a room adjacent to the plant's maintenance division.Their work consists of locating and handing over supplies such asgloves, tools, bolts, and knives to employees who present a requisitionsigned by a foreman.They are hourly paid.Tool crib attendants:There is only one full-time tool crib attend-ant.His work consists of issuing special tools to machinists.Heworks in a room next to the machine shop, is under the machine shopforeman's supervision, and is paid on an hourly basis.A. part-timeemployee sometimes performs this work on the second shift.The duties of the inspectors, maintenance store clerks, and tool cribattendants warrant their inclusion in the bargaining unit, and em-ployees in these categories were included in the bargaining contractsfollowing a certification of representatives issued by the Board in anearlier representation proceeding.2Under these circumstances, weshall include the categories in the unit herein found appropriate.We find that all production, maintenance, and service employees,including garage employees, cafeteria employees, shipping and receiv-ing clerks, unskilled laboratory employees, inspectors, maintenancestore clerks, and tool crib attendants, but excluding timekeepers, time-2On October 24, 1940, the Board certified United Rubber Workeis of America, Local No.83,CIO, as the exclusive bargaining representative of all employeesat the Employer'sTrenton plant with certainnamed exclusions.The categoriesof employees in dispute inthe instantproceeding,not specifically excluded, were deemed in the unit and were coveredby bargainingcontracts.27 N. L. R. B. 1090. THERMOIDCOMPANY527study employees, office employees (office and plant), all salaried em-ployees not engaged in maintenance and production work, superin-tendents, assistant superintendents, foremen, assistant foremen, andall other supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Therinoid Company, Trenton,New Jersey, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternational ChemicalWorkers Union, A. F. of L., or by UnitedRubber, Cork, Linoleum and Plastic Workers of America, CIO, forthe purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.3Any participant in the election herein cliceetecl may, upon its piompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.755420-48-vol. 74-35